        Case 1:21-cv-00166-CRK Document 18          Filed 05/12/21    Page 1 of 1




               UNITED STATES COURT OF INTERNATIONAL TRADE


 BOTH-WELL (TAIZHOU) STEEL FITTINGS,
 CO., LTD.,

                     Plaintiff,

               v.                                     Court No. 21-00166

 UNITED STATES,

                     Defendant,

              and

 BONNEY FORGE CORPORATION,

                     Defendant-Intervenor.



                                  ORDER OF ASSIGNMENT


      Pursuant to 28 U.S.C. § 253(c) and Rule 77(e) of the Rules of this Court, the

above entitled action is assigned to the Honorable Claire R. Kelly.



                                                     /s/ Mark A. Barnett
                                                       Mark A. Barnett
                                                       Chief Judge


DATED: May 12, 2021
